DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, line 21, the limitation indicating that the disk-shaped polymer insert is centered behind a sweet spot constitutes new matter, which is not disclosed in the originally filed specification and cannot be added to the application.  The same applies to Claim 8, line 22, and Claim 14, line 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al., U.S. Patent Application No. 2013/0310192, in view of Serrano et al., U.S. Patent Application No. 2007/0293345, and in further view of Vincent, U.S. Patent No. 5,405,137.  As to Claim 1,Wahl teaches a golf club head comprising a body portion (210) comprising a front portion (216), a rear portion (noting portion of body portion opposite front portion), a toe portion (213), a heel portion (212), a top portion (214), and a bottom portion (216), paragraphs 0069 and 0071.  Wahl teaches a front pocket portion (221) joined to the front portion and enclosing a front opening, the front pocket portion comprising an interior wall, a side wall, and a front pocket defined by the interior wall and the side wall, paragraphs 0069 and 0070 and see drawing below.  A polymer insert (250) may be positioned in the front pocket and may comprise a front surface (252), a rear surface (253), and a side surface (noting thickness), the rear surface being in contact with the interior wall, paragraphs 0068, 0074, and see Figure 2D.  Wahl teaches a face portion (230) positioned in the front pocket and a rear surface being in contact with the front surface of the polymer insert, the face portion joined to the front pocket, paragraphs 0069, 0074 and see Figure 2A.  The face portion may comprise a striking surface (striking plate or contact plate), paragraph 0069, and a rear surface opposite the striking surface, paragraph 0070, noting a perimeter of the striking plate.  Given a three dimensional feature having a perimeter, in follows that a rear surface opposite the striking face is present, see Figure 4A.    Wahl teaches that the face portion and polymer insert may be positioned in the front pocket, such that a seam is open between the interior wall and the face portion and insert, paragraph 0070, but Wahl does not disclose that the seam may include a filler material.  Serrano teaches a golf club head including a front pocket portion, paragraph 0014.  A face component (30) may be positioned in the front pocket, paragraph 0015.  A filler material (48) may be in contact with the face component, including a side surface, sealing the cavity, noting isolation, to provide a sealed cavity extending from an interior wall (26)  to a rear surface of a face portion (30), and to a side wall (28) of the cavity, paragraphs 0014 and  0016 and see Figure 5.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl with filler material introduced into a front pocket, as taught by Serrano to provide Wahl with a sealed cavity including filler material occupying a seam and contacting the interior wall, the face portion, and the side surface of the polymer insert, to yield the predictable result of a uniform face surface without an open seam.  Wahl, as modified, does not disclose a disk-shaped polymer insert.  Vincent teaches a club head body (1) comprising a disk-shaped polymer insert (61) positioned in a front pocket (recess), Col. 4, ln. 17-18 and see Figure 4.  The insert may be placed on a rear surface of a face portion (2) with other inserts (600, 620), see Figure 6, such that the rear surface area of the face portion is greater than a front surface area of the disk-shaped insert.  The cavity may extend from a side wall to a side surface of the insert and filler material (glue) may be provided in the cavity where the filler extends from the interior wall (40) to the rear surface of the face portion and from the side wall to the side surface of the insert to surround a perimeter of the insert, Col. 3, ln. 67 – Col. 4, ln. 11.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a disk-shaped insert having front surface area less than a rear surface area of a face portion, with filler material in a sealed cavity extending from an interior wall to a rear surface of a face portion and surrounding a perimeter of the insert, as taught by Vincent, to provide Wahl, as modified, with an insert supporting a face portion in a sealed cavity filled with filler material, to yield the predictable result of facilitating the process of customizing the flex response of the face portion across the surface of the face portion.  Wahl, as modified, discloses the claimed invention except for arranging the disk-shaped polymer insert to be centered behind a sweet spot of the face portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the insert to be centered behind a sweet spot, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  

    PNG
    media_image1.png
    648
    676
    media_image1.png
    Greyscale

As to Claims 5, 12, and 18, Serrano teaches that the filler material may comprise a polyurethane material, paragraph 0016.  Serrano teaches that the filler material may be selected based on acoustic properties so as to be non-complementary to the material of the club head, paragraph 0018, indicating that the filler material properties are a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a polyurethane filler material selected for favorable specific properties, as taught by Serrano, to provide Wahl, as modified, with a known substitute filler material.  Wahl, as modified, discloses the claimed invention except for providing that the filler material may be a solid with trapped gas bubbles.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a solid material filler with trapped gas bubbles, such as foamed polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).  As to Claim 8, Wahl, as modified by Serrano and Vincent, together with cited case law, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Wahl teaches that the front pocket may have a first density, paragraph 50, noting that the material may be titanium, the face portion may comprise a second material having a second density, paragraph 0059, noting tungsten, and the polymer insert may have a third density, paragraph 0013, noting rubber.  The materials noted above have first, second, and third densities, with the second being greater than the first and the third density being less than both, suggesting that components of the golf club head may be formed of materials having the claimed density relationships.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with materials forming the front pocket, face portion, and insert with the density relationships as claimed, and as suggested.  As to Claim 14, Wahl, as modified by Serrano and Vincent, together with cited case law, is applied as in Claim 1, with the same obviousness rationale being found applicable.  The examiner finds that the front pocket portion comprising an interior wall is comparable to a front pocket comprising an interior wall.
Claims 2-4, 6, 7, 9-11, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl, in view of Serrano and Vincent, together with cited case law, as applied to claim 1 above, and further in view of Kubica et al., U.S. Patent Application No. 2006/0229140.  Wahl, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 2, 9, and 15, Wahl, as modified, does not disclose that the filler material in the sealed cavity may be a liquid.  Kubica teaches a golf club head having a face plate (28) disposed in a front pocket (36), paragraph 0029.  The pocket may further include a filler material, paragraph 0018, and the filler material may be liquid, paragraph 0022.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a liquid filler material, as taught by Kubica, to provide Wahl, as modified, with a known substitute material constituting the filler.  As to Claims 3, 10, and 16, Kubica teaches that filler material may be a gaseous filler material, paragraph 0020.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a gaseous filler material, as taught by Kubica, to provide Wahl, as modified, with a known substitute material constituting the filler.  As to Claims 4, 6, 11, 13, 17, and 19, Kubica teaches that the filler material may be a gaseous material at a pressure greater than atmospheric pressure, paragraph 0020, noting compressed gas.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a gas at a pressure greater than atmospheric pressure as filler material, as taught by Kubica, to provide Wahl, as modified, with a known substitute material constituting the filler.   As to Claims 7 and 20, Kubica teaches that the amount of pressure in a gaseous filler material may affect the feel of the club head, indicating that the amount of pressure is a result effective variable, paragraph 0021.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Wahl, as modified, with a gaseous filler under an amount of pressure selected to provide desirable characteristics to the club head, as taught by Kubica, to provide Wahl, as modified, with filler under a specifically selected pressure, to yield the predictable result of facilitating the process of customizing the feel of the club head.  Wahl, as modified, discloses the claimed invention except for disclosing pressure in the filler greater than or equal to 1.1 and less than or equal to 5 atm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a pressure within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   
Response to Arguments
Applicant’s arguments filed 28 April 2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        17 May 2022